5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
            3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

   (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
               )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
              )257+(6,;7+&,5&8,7
                BBBBBBBBBBBBBBBBB


    1RV           ;
81,7(' 67$7(6 2) $0(5,&$        
          3ODLQWLII$SSHOOHH    
                                     1RV
                                     
           Y                     !
                                 
                                 
-$9,(5 6$8&('2         
5()8-,2 +(51$1'(=                
                       
      'HIHQGDQWV$SSHOODQWV 
                                 
                                 
                                 
        1R              
81,7(' 67$7(6 2) $0(5,&$ 
           3ODLQWLII$SSHOODQW 
                                 
                                 
           Y                    
                                 
-25'$1 .(                      
         'HIHQGDQW$SSHOOHH 
                                 
                                1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
   IRUWKH:HVWHUQ'LVWULFWRI7HQQHVVHHDW0HPSKLV
   1R²%HUQLFH%'RQDOG'LVWULFW-XGJH
                 $UJXHG-XQH

                            
    8QLWHG6WDWHVY                1RV        1RV                     8QLWHG6WDWHVY     
     6DXFHGRHWDO                                                                                           6DXFHGRHWDO

          'HFLGHGDQG)LOHG6HSWHPEHU                   WKHVXJJHVWHGEDVHVIRUGHSDUWXUHDUHDGHTXDWHO\GLVFXVVHGLQ
                                                                   WKH*XLGHOLQHV7KH*XLGHOLQHVKDYHDOUHDG\LQFRUSRUDWHGD
%HIRUH.583$16.1255,6DQG68+5+(,15,&+                      ZHLJKWHG DOORZDQFH IRU HQWHULQJ D WLPHO\ JXLOW\ SOHD LQ
                 &LUFXLW-XGJHV                                   866*(EZKLFKUHGXFHVWKHDVVLJQHGEDVHRIIHQVH
                                                                   OHYHO7KHFRQVLGHUDWLRQRIKHDOWKSUREOHPVLVGLVFRXUDJHGE\
                    BBBBBBBBBBBBBBBBB                              866*  +  $EHUUDQW EHKDYLRU LV OLVWHG DV D YDOLG
                                                                   UHDVRQIRUDGHSDUWXUHLQ866*&KDSWHUSDUW$G
                         &2816(/                                   SROLF\VWDWHPHQWEXWWKHGLVWULFWFRXUWSURSHUO\GHWHUPLQHG
                                                                   WKDW.H\¶VSDUWLFLSDWLRQLQDWOHDVWILYHFRFDLQHWUDQVDFWLRQV
$5*8('  'DQLHO / -RKQVRQ 0HPSKLV 7HQQHVVHH IRU         FDQQRWEHFRQVLGHUHGDEHUUDQW8QLWHG6WDWHVY$QGUXVND
$SSHOODQW  7KRPDV / 3DUNHU $66,67$17 81,7('                )G   WK &LU   7KHUH LV QRWKLQJ
67$7(6 $77251( 0HPSKLV 7HQQHVVHH IRU 8QLWHG               XQXVXDORUH[FHSWLRQDODERXW.H\¶VFDVH
6WDWHV RI $PHULFD  %UXFH , *ULIIH\ 2)),&( 2) 7+(
)('(5$/ 38%/,& '()(1'(5 )25 7+( :(67(51                          $FFRUGLQJO\WKHVHQWHQFHRI6DXFHGRDQGWKHFRQYLFWLRQ
',675,&7 2) 7(11(66(( 0HPSKLV 7HQQHVVHH IRU                DQG VHQWHQFH RI +HUQDQGH] DUH $)),50('  +RZHYHU
$SSHOOHH  21 %5,()  'DQLHO / -RKQVRQ 0HPSKLV          EHFDXVHWKHGLVWULFWFRXUWDEXVHGLWVGLVFUHWLRQLQGHSDUWLQJ
7HQQHVVHH 0DU\ & -HUPDQQ :$03/(5 	 3,(5&(                IURPWKHDSSOLFDEOHJXLGHOLQHUDQJHLQVHQWHQFLQJ.H\ZLWKRXW
0HPSKLV 7HQQHVVHH IRU $SSHOODQWV  7KRPDV / 3DUNHU      ILUVWDQDO\]LQJZKHWKHUWKHFDVHZDVRXWVLGHWKHKHDUWODQGRI
$66,67$17 81,7(' 67$7(6 $77251( 0HPSKLV                     FDVHVFRQVLGHUHGE\WKH*XLGHOLQHVWKHGHFLVLRQRIWKHWULDO
7HQQHVVHHIRU8QLWHG6WDWHVRI$PHULFD7KRPDV-*LEVRQ        FRXUWLV5(9(56('DQGWKHPDWWHULV5(0$1'('WRWKH
2)),&( 2) 7+( )('(5$/ 38%/,& '()(1'(5 )25                    GLVWULFWFRXUWIRUUHVHQWHQFLQJZLWKLQWKHJXLGHOLQHUDQJHRI
7+(:(67(51',675,&72)7(11(66((0HPSKLV                        PRQWKV
7HQQHVVHHIRU$SSHOOHH
                    BBBBBBBBBBBBBBBBB
                        23,1,21
                    BBBBBBBBBBBBBBBBB
  .583$16.&LUFXLW-XGJH,QFDVHQXPEHUV
DQGUHVSHFWLYHO\WKHGHIHQGDQWVDSSHOODQWV-DYLHU
6DXFHGR³6DXFHGR´DQG5HIXMLR+HUQDQGH]³+HUQDQGH]´
KDYH HDFK FRQWHVWHG KLV VHQWHQFH DQG +HUQDQGH] KDV
FKDOOHQJHGKLVFRQYLFWLRQIRUFRFDLQHFRQVSLUDF\RIIHQVHV
6DXFHGRKDVFRQWHQGHGWKDWWKHVHQWHQFLQJMXGJHVKRXOG
KDYH DFFRUGHG KLP D ³PLQLPDO SDUWLFLSDQW´ RIIHQVH OHYHO
UHGXFWLRQ DQG  HUURQHRXVO\ TXDQWLILHG WKH QDUFRWLFV
FKDUJHDEOH DJDLQVW KLP  +HUQDQGH] KDV DVVHUWHG WKDW WKH
GLVWULFWFRXUWVKRXOGKDYHVXSSUHVVHGWKHHYLGHQFHDJDLQVWKLP
EHFDXVH KLV GHWHQWLRQ DQG VXEVHTXHQW VHL]XUH RI FXUUHQF\
     8QLWHG6WDWHVY                          1RV        1RV                    8QLWHG6WDWHVY      
       6DXFHGRHWDO                                                                                                    6DXFHGRHWDO

WKH*XLGHOLQHVWDNHQDVDZKROH nor did the court compare the                  IURPKLPSXUSRUWHGO\YLRODWHGWKH)RXUWK$PHQGPHQWDQGRU
instant case to "heartland" cases.                                         WKH )RXUWHHQWK $PHQGPHQW ,Q FDVH QXPEHU 
                                                                               SODLQWLIIDSSHOODQWWKH8QLWHG6WDWHVRI$PHULFDKDVFKDUJHG
  7KHUHLVQRWKLQJLQWKHUHFRUGWRLQGLFDWHWRWKLVFRXUWWKDW                WKDW WKH GLVWULFW FRXUW DEXVHG LWV GLVFUHWLRQ E\ GHSDUWLQJ
WKH LQVWDQW FDVH OLHV RXWVLGH RI WKH ³KHDUWODQG´ RI FDVHV             GRZQZDUGLQVHQWHQFLQJRIGHIHQGDQWDSSHOOHH-RUGDQ.H\
FRQWHPSODWHGE\WKH6HQWHQFLQJ*XLGHOLQHV,QGHHGHDFKRI                    ³.H\´7KHJRYHUQPHQWKDVDUJXHGWKDWWKHGLVWULFWFRXUW
                                                                               HUURQHRXVO\IDLOHGWRFRQVLGHULIWKHFLUFXPVWDQFHVRI.H\¶V
                                                                               FDVHH[FOXGHGLWIURPWKH³KHDUWODQG´RIFDVHVFRQWHPSODWHG
                                                                             LQ WKH *XLGHOLQH 0DQXDO RI WKH 8QLWHG 6WDWHV 6HQWHQFLQJ
       The monologue oral ruling of the district court reveals no
awareness of the need for the case to lie outside the heartland of typical     &RPPLVVLRQ
cases which it encounters:
                                                                                  2Q $SULO   D UHOLDEOH FRQILGHQWLDO LQIRUPDQW
          :LWK UHJDUG WR DOO RI WKHVH REMHFWLRQV WKDW 0U *LEVRQ
                                                                               WHOHSKRQHG 2IILFHU -RVHSK +RLQJ RI WKH 0HPSKLV 3ROLFH
     >.H\¶V DWWRUQH\@ PDGH RQ EHKDOI RI KLV FOLHQW DV , VDLG EHIRUH
                                                                               'HSDUWPHQW¶V2UJDQL]HG&ULPH8QLWZKRZDVDVVLJQHGWRWKH
                                                                               VSHFLDO'UXJ(QIRUFHPHQW$JHQF\³'($´7DVN)RUFH7KH
     WKH SHUVRQ DVVXPHV WKH ULVN RI HQJDJLQJ LQ FHUWDLQ FRQGXFW DQG
     KDV WR DFFHSW WKH FRQVHTXHQFH RI WKDW FRQGXFW
                                                                               FRQILGHQWLDO LQIRUPDQW DGYLVHG +RLQJ WKDW GHIHQGDQW
          7KH FRXUW GRHVQ¶W ILQG WKDW 0U .H\¶V PHGLFDO FRQGLWLRQ              +HUQDQGH] ZRXOG DUULYH WKDW VDPH GD\ DW WKH 0HPSKLV
     VWDQGLQJ DORQH LV D JURXQGV IRU GHSDUWXUH                                7HQQHVVHHDLUSRUWRQD&RQWLQHQWDO$LUOLQHVIOLJKWDWSP
                                                                               IURP+RXVWRQ7H[DVZLWKDUHWXUQWLFNHWIRU+RXVWRQWKH
          6LPLODUO\ ZKLOH 0U .H\ LV D ILUVW RIIHQGHU , GRQ¶W EHOLHYH
     WKDW WKH VLQJOH DFW RI DEHUUDQW EHKDYLRU LV DSSURSULDWH XQGHU WKH
                                                                               IROORZLQJGD\&RJQL]DQWWKDW+RXVWRQZDVDPDMRUFRFDLQH
     FLUFXPVWDQFHV RI WKLV FDVH      %XW , WKLQN WDNLQJ LQWR DFFRXQW DQG      VRXUFH FLW\ +RLQJ FRQFOXGHG WKDW +HUQDQGH]¶V WUDYHO
     DJJUHJDWLQJ DOO RI WKRVH WKLQJV , EHOLHYH WKDW WKHUH LV D EDVLV IRU      DFWLYLWLHVFRPSRUWHGZLWKWKHVWDQGDUGSUDFWLFHVRIQDUFRWLFV
     D VOLJKW GHSDUWXUH LQ 0U .H\¶V FDVH , GR UHPHPEHU KLV FDVH              DQGRU FXUUHQF\ FRXULHUV ZDUUDQWLQJ LQYHVWLJDWLRQ  7KH
     TXLWH YLYLGO\ DQG WKH GD\ RI WULDO ZKHQ ZH ZHUH UHDG\ WR JR WR
                                                                               FRQILGHQWLDOLQIRUPDQWDGYLVHGWKDW+HUQDQGH]ZRXOGRFFXS\
     WULDO DQG WKH FRXUW >DW@ 0U *LEVRQ¶V UHTXHVW ZHQW LQWR FKDPEHUV
     DQG 0U .H\ XOWLPDWHO\ GHFLGHG WR SOHDG JXLOW\ LW ZDV DIWHU WKDW
                                                                               VHDW%LQWKHDLUFUDIW
     DQQRXQFHPHQW , WKLQN WKDW RWKHU GHIHQGDQWV WKHQ UHTXHVWHG WLPH
     WR WDON ZLWK 0U 3DUNHU DQG PDGH LQGHSHQGHQW GHFLVLRQV WR SOHDG              +RLQJDQGDIHOORZDJHQWRQWKH'($7DVN)RUFH6KHOE\
     JXLOW\   :KR NQRZV KRZ PXFK HIIHFW WKDW KDG RQ LW                       &RXQW\6KHULII¶V'HSXW\$QLWD7DUZDWHU³7DUZDWHU´ZHQW
          , GRQ¶W  GRQ¶W ILQG WKDW KH SURYLGHG SDUWLFXODU DVVLVWDQFH WR      WRWKH0HPSKLVDLUSRUWWRPHHWWKH&RQWLQHQWDOIOLJKW
     WKH JRYHUQPHQW EXW , GR EHOLHYH WKDW KLV DFWLRQV RQ WKDW GDWH ZHUH
                                                                               IURP+RXVWRQ)URPDGLVWDQFHWKHWZRRIILFHUVREVHUYHGWKH
     D VXEVWDQWLDO IDFWRU LQ WKH RWKHU GHIHQGDQWV PDNLQJ D GHFLVLRQ WR
      WR HQWHU D SOHD
                                                                               RFFXSDQWRIVHDW%GHIHQGDQW+HUQDQGH]$VKHH[LWHGWKH
                                                                               DLUFUDIWDQGPRYHGWKURXJKWKHDLUSRUWWHUPLQDOKHUHSHDWHGO\
          6R WKH FRXUW ILQGV WKDW DOO RI WKHVH PDWWHUV WDNHQ WR DQ             SHHUHG RYHU KLV VKRXOGHU DQG RWKHUZLVH DSSHDUHG DQ[LRXV
     DJJUHJDWH SURYLGHV D EDVLV IRU D VOLJKW GHSDUWXUH EXW WKH KHDOWK         7KHVXEMHFWWRWHGDFDUU\RQEDJEXWFODLPHGQROXJJDJH+H
     FRQGLWLRQ WKH WLPLQJ DQG KLV KLVWRU\ SULRU WR WKLV HYHQW
                                                                               SODFHG WZR FDOOV IURP D SXEOLF WHOHSKRQH WKHQ ZDLWHG
          %XW    ,   ZLOO   WHOO   \RX   0U   3DUNHU   >UHSUHVHQWLQJ   WKH
                                                                               FXUEVLGH RXWVLGH WKH WHUPLQDO  8OWLPDWHO\ D ZKLWH 
     JRYHUQPHQW@ LW LV QRW JRLQJ WR EH PXFK RI RQH EHFDXVH , MXVW
     ILQG WKLV ZDV YHU\ VHULRXV WKDW KH ZDV YHU\ LQYROYHG LQ WKDW ,
     GRQ¶W NQRZ KRZ PXFK RI WKLV RFFXUUHG SULRU WR WKLV SRLQW EXW ,
     ZLOO GHSDUW VOLJKWO\ LQ WKLV FDVH
       8QLWHG6WDWHVY                 1RV      1RV                     8QLWHG6WDWHVY     
        6DXFHGRHWDO                                                                                          6DXFHGRHWDO

&KHYUROHW %OD]HU ZLWK FRGHIHQGDQWV 7KRPDV 'DYLGVRQ               purposes of sentencing, even though none of the
³'DYLGVRQ´DQG.H\DUULYHGWRPHHW+HUQDQGH]                      characteristics or circumstances individually
                                                                       distinguishes the case. However, the Commission
   7KH WZR SROLFH RIILFHUV VXSSRUWHG E\ EDFNXS DJHQWV        believes that such cases will be extremely rare.
IROORZHG WKH %OD]HU WR WKH +LOWRQ +RWHO  6DQGHUOLQ
$YHQXH 0HPSKLV  7KH\ REVHUYHG WKH %OD]HU VWRS QHDU D      U.S.S.G. § 5K2.0 commentary (emphases added).
SDUNHG JUHHQ  0HUFXU\ &RXJDU ZKLFK ERUH D 7H[DV
OLFHQVHWDJWKDWYHKLFOHODWHUSURYHGWREHUHJLVWHUHGWR+HUW]      7KH VWDWXWRU\ DQG *XLGHOLQHV SURYLVLRQV SURPSWHG WKH
5HQW$&DULQ6DQ$QWRQLR7H[DV+HUQDQGH]GHSDUWHGWKH            8QLWHG6WDWHV6XSUHPH&RXUWWRGHPDQGWKDW
%OD]HUDQGHQWHUHGWKH&RXJDUZKLFKZDVRSHUDWHGE\FR
GHIHQGDQW6DXFHGR6DXFHGRDQG+HUQDQGH]WKHQIROORZHG                %HIRUH D GHSDUWXUH LV SHUPLWWHG FHUWDLQ DVSHFWV RI WKH
WKH&KHYUROHWWRDSDUNLQJORWQHDUWKH*DEOHV$SDUWPHQWVDQ          FDVHPXVWEHIRXQGXQXVXDOHQRXJKIRULWWRIDOORXWVLGH
H[FOXVLYHJDWHGUHVLGHQWLDOFRPPXQLW\                                 WKHKHDUWODQGRIFDVHVLQWKH*XLGHOLQH7RUHVROYHWKLV
                                                                       TXHVWLRQ WKH GLVWULFW FRXUW PXVW PDNH D UHILQHG
  $V2IILFHU+RLQJREVHUYHGWKHVFHQHIURPKLVXQPDUNHG                DVVHVVPHQWRIWKHPDQ\IDFWVEHDULQJRQWKHRXWFRPH
VTXDGFUXLVHU+HUQDQGH]6DXFHGR.H\DQG'DYLGVRQHDFK              LQIRUPHGE\LWVYDQWDJHSRLQWDQGGD\WRGD\H[SHULHQFH
H[LWHGKLVUHVSHFWLYHYHKLFOHDQGVXUYHLOOHGWKHDUHD7KHIRXU       LQFULPLQDOVHQWHQFLQJ:KHWKHUDJLYHQIDFWRULVSUHVHQW
PHQEHJDQZDONLQJDFURVVWKHVWUHHWLQWKHGLUHFWLRQRSSRVLWH          WR D GHJUHH QRW DGHTXDWHO\ FRQVLGHUHG E\ WKH
WKH DSDUWPHQW FRPSOH[  6XEVHTXHQWO\ WKH IRXU VXVSHFWV         &RPPLVVLRQ RU ZKHWKHU D GLVFRXUDJHG IDFWRU
WXUQHGDQGZDONHGLQWRWKHFRPSOH[DQGDSSURDFKHG                QRQHWKHOHVV MXVWLILHV GHSDUWXUH EHFDXVH LW LV SUHVHQW LQ
0RUQLQJ/DNH'ULYHXQLWQR+RLQJH[LWHGKLVYHKLFOH            VRPHXQXVXDORUH[FHSWLRQDOZD\DUHPDWWHUVGHWHUPLQHG
WRREVHUYH$SDUWPHQWDVZHOODVWKHSDUNLQJORW                   LQ ODUJH SDUW E\ FRPSDULVRQ ZLWK WKH IDFWV RI RWKHU
                                                                       *XLGHOLQHVFDVHV
   6XEVHTXHQWO\'DYLGVRQH[LWHGXQLWDQGUHHQWHUHGWKH
%OD]HUDQGGURYHDZD\6XUYHLOODQFHRSHUDWLYHVIROORZHGKLP         .RRQ Y 8QLWHG 6WDWHV  86    HPSKDVLV
WR KLV PRWKHU¶V UHVLGHQFH LQ 5DOHLJK 7HQQHVVHH D QHDUE\    DGGHG
VXEXUE'DYLGVRQHQWHUHGDQGUHPDLQHGLQVLGHKLVPRWKHU¶V
KRXVH IRU RQO\ VHYHUDO PLQXWHV WKHUHDIWHU UHWXUQLQJ              %HIRUHWKHGLVWULFWFRXUWPD\JUDQWDGRZQZDUGGHSDUWXUH
LPPHGLDWHO\ WR WKH *DEOHV $SDUWPHQWV  +H UHHQWHUHG           LW³PXVWDIWHUFRQVLGHULQJWKHµVWUXFWXUHDQGWKHRU\RIERWK
$SDUWPHQWZLWKDEURZQVKRXOGHUEDJZKLFKKHFDUULHG             UHOHYDQWLQGLYLGXDOJXLGHOLQHVDQGWKH*XLGHOLQHVWDNHQDVD
IURPWKH%OD]HU$SSUR[LPDWHO\WKLUW\PLQXWHVODWHUWKHIRXU       ZKROH¶GHFLGHZKHWKHULWLVVXIILFLHQWWRWDNHWKHFDVHRXWRI
WDUJHWLQGLYLGXDOVOHIWWKHDSDUWPHQW+HUQDQGH]DQG6DXFHGR        WKH*XLGHOLQH>V¶@KHDUWODQG¶´8QLWHG6WDWHVY&ROHPDQ
UHHQWHUHGWKH0HUFXU\ZKHUHDV'DYLGVRQDQG.H\UHWXUQHG            )G   WK &LU  HQ EDQF TXRWLQJ .RRQ Y
WRWKH%OD]HU$VWKHWZRYHKLFOHVDSSURDFKHGWKHSDUNLQJ           8QLWHG6WDWHV86DWHPSKDVLVLQRULJLQDO,QWKH
ORW¶VH[LWRIILFHUVVXUURXQGHGWKHP7KHFRQVWDEOHVRUGHUHG        LQVWDQWFDVHWKHGLVWULFWFRXUWPDGHQRLQTXLU\UHJDUGLQJWKH
                                                                     VWUXFWXUHDQGWKHRU\RIUHOHYDQWLQGLYLGXDOJXLGHOLQHVQRURI


    
     'DYLGVRQ LV QRW LQYROYHG LQ WKH LQVWDQW FRQVROLGDWHG DSSHDOV
    8QLWHG6WDWHVY                1RV         1RV                     8QLWHG6WDWHVY       
      6DXFHGRHWDO                                                                                            6DXFHGRHWDO

WKH GLVWULFW FRXUW WKDW FRQWHQWLRQ PXVW EH GHHPHG ZDLYHG   DOO RFFXSDQWV RXW RI WKH VWRSSHG YHKLFOHV DQG LQWHUURJDWHG
6HH )(' 5 &5,0 3 E GLFWDWLQJ WKDW D PRWLRQ WR     HDFKLQGLYLGXDOVHSDUDWHO\
VXSSUHVVHYLGHQFHPXVWEHUDLVHGSULRUWRWULDO7KH6L[WK
&LUFXLW KDV HPSKDVL]HG WKDW LW LV FDWHJRULFDOO\ ZLWKRXW        :KHQ'($6SHFLDO$JHQW%ULDQ&KDPEHUVDVNHG.H\LIKH
MXULVGLFWLRQWRKHDUDSSHDOVRIVXSSUHVVLRQLVVXHVUDLVHGIRU        KDGDQ\ZHDSRQV.H\UHSOLHGWKDWDJXQZDVRQWKHIORRURI
WKHILUVWWLPHRQDSSHDO8QLWHG6WDWHVY)G        WKH%OD]HU'HWHFWLYHVFRQILVFDWHGDPLOOLPHWHUKDQGJXQ
WK&LUTXRWLQJ8QLWHG6WDWHVY&ULVPRQ         IURPZLWKLQWKHYHKLFOH
)GWK&LUSHUFXULDP
                                                                       'DYLGVRQ VWDWHG WKDW KH UHVLGHG LQ $SDUWPHQW   +H
  )LQDOO\ WKH SDQHO KDV FRQVLGHUHG WKH JRYHUQPHQW¶V           FODLPHGWKDW+HUQDQGH]ZDVD³IULHQG´IURP7H[DVDOWKRXJK
FKDOOHQJHWRWKHGRZQZDUGGHSDUWXUHLQ.H\¶VVHQWHQFLQJA          KH RQO\ NQHZ +HUQDQGH]¶V ILUVW QDPH 5HIXMLR DQG
district court’s decision to depart downward from the                H[SHULHQFHG GLIILFXOW\ SURQRXQFLQJ LW  'DYLGVRQ IDOVHO\
Sentencing Guidelines range is reviewed for an abuse of              GHQLHGKLVHDUOLHUYLVLWWRKLVPRWKHU¶VKRPH+HDOVRDOOHJHG
discretion. See Koon v. United States, 518 U.S. 81, 96-100           WKDWKHKDGQHYHUEHIRUHPHW6DXFHGRDQGGLGQRWNQRZKRZ
(1996).                                                              +HUQDQGH] WUDYHOHG  IURP WKH DLUSRUW WR KLV 'DYLGVRQ¶V
                                                                     GRPLFLOH FRQWUDU\ WR +RLQJ¶V H\HZLWQHVV DWWHVWDWLRQV WKDW
   A court’s discretion to depart downwards is governed by           'DYLGVRQKDGSHUVRQDOO\DFFRPSDQLHG+HUQDQGH]IURPWKH
statute:                                                             DLUSRUWDQGKDGGULYHQKLPWRDSDUNHGDXWRPRELOHRSHUDWHG
                                                                     E\6DXFHGR
  The Court shall impose a sentence of the kind, and within
  the range [determined by the guidelines] unless the Court             6DXFHGR LQIRUPHG LQWHUURJDWLQJ GHWHFWLYHV WKDW KH KDG
  finds that there exists an aggravating or mitigating               OHDVHG WKH 0HUFXU\ LQ 6DQ $QWRQLR 7H[DV WR GULYH WR
  circumstance of a kind, or to a degree, not adequately             0HPSKLVWR³KDQJRXW´ZLWK+HUQDQGH]+RZHYHUZKHQ
  taken into consideration by the Sentencing Commission              TXHVWLRQHG6DXFHGRNQHZWKHIXOOQDPHRIQHLWKHU+HUQDQGH]
  in formulating the guidelines that should result in a              QRU'DYLGVRQ6DXFHGRGLVFORVHGWKDWKHKDGVWD\HGDWWKH
  sentence different from that described.                            +LOWRQ +RWHO ZKLOH LQ 0HPSKLV  $ FRQVHQW VHDUFK RI WKH
                                                                     0HUFXU\GLVFORVHGWKDWLWVEDFNVHDWKDGEHHQXQEROWHGLQWKH
18 U.S.C. § 3553(b) (emphasis added).                                VWDQGDUGIDVKLRQRIDFRXULHUYHKLFOHHQDEOLQJWKHFODQGHVWLQH
                                                                     VWRUDJHRIQDUFRWLFVRUEDQNQRWHVLQWKHDUHDEHQHDWKWKHVHDW
  The guidelines applicable at the time of Key’s sentencing          $ WUDLQHG QDUFRWLFV GHWHFWLRQ FDQLQH ZDV XVHG WR DOHUW WKH
mentioned the statutorily-created possibility for downward           RIILFHUVWRWKH0HUFXU\¶VUHDUVHDW
departure in the comment to § 5K2.0, wherein:
                                                                       8SRQLQTXLU\+HUQDQGH]LQLWLDOO\DGYLVHGWKHRIILFHUVWKDW
  The Commission does not foreclose the possibility of an            KHKDGIORZQWR0HPSKLVWRSD\DSHUVRQDOYLVLWWRKLVIULHQG
  extraordinary case that, because of a combination of               ³7KRPDV´ 'DYLGVRQ DOWKRXJK KH GLG QRW NQRZ WKH ODVW
  such characteristics [those not normally relevant to a             QDPHRIKLVSXUSRUWHGVRFLDOKRVW+RZHYHUKHXOWLPDWHO\
  departure from the guidelines] or circumstances, differs
  significantly from the "heartland" cases covered by the                
  guidelines in a way that is important to the statutory                  7KH GRJ 0DMLN KDG EHHQ VFKRROHG LQ WKH ROIDFWRU\ GHWHFWLRQ RI
                                                                     FRFDLQH PHWKDPSKHWDPLQH PDULMXDQD DQG KHURLQ
       8QLWHG6WDWHVY                 1RV           1RV                       8QLWHG6WDWHVY      
        6DXFHGRHWDO                                                                                                 6DXFHGRHWDO

VWDWHGWKDW'DYLGVRQKDGEURXJKWDVL]HDEOHVXPRIFDVKWRWKH            DXWRPRELOHRUGHUHGKLPRXWDQGLQWHUURJDWHGKLPSRVVHVVHG
DSDUWPHQW LQ D VKRXOGHU EDJ ZKLFK 'DYLGVRQ SXUSRUWHGO\            WKHUHTXLVLWHUHDVRQDEOHDUWLFXODEOHVXVSLFLRQWKDWKHPLJKWEH
RZHG+HUQDQGH]IRUDQXQVSHFLILHGSHUVRQDOGHEW+HUQDQGH]               LQYROYHGLQFULPLQDODFWLYLW\DQGZKHWKHUWKHVFRSHRIWKDW
KDGVHFUHWHGWKHFXUUHQF\LQVLGHKLVXQGHUZHDU+HUQDQGH]               VWRS DQG LQWHUURJDWLRQ ZDV UHDVRQDEO\ UHODWHG WR WKH
YHUEDOO\FRQVHQWHGWR+RLQJ¶VUHPRYDORIWKHWUHDVXU\ELOOV               FLUFXPVWDQFHV ZKLFK MXVWLILHG WKH GHWHQWLRQ  7KH IDFWV RI
IURPLQVLGHKLVFORWKLQJ+RLQJWHVWLILHGWKDWWKHFXUUHQF\             UHFRUGUHODWHGDERYHUHIOHFWHGWKDWDWWKHWLPHRIWKHVWRS
ZDVSDFNDJHGLQWZRVHSDUDWHUXEEHUEDQGHGEXQGOHV+RLQJ                WKHRIILFHUVKDGPXFKPRUHWKDQDPHUHKXQFKWKDWQDUFRWLFV
DQGDIHOORZFRQVWDEOHWDOOLHGWKHVHL]HGQRWHVZKLFKWRWDOHG            WUDIILFNLQJ ZDV RFFXUULQJ LQ IDFW YLUWXDOO\ QR LQQRFHQW
7KHGUXJVQLIILQJGRJZDVDWWUDFWHGWRWKHPRQH\              H[SODQDWLRQFRXOGKDYHDFFRXQWHGIRUDOORIWKHDFWLYLWLHVDQG
HYHQWKRXJKRIILFHUVKDGLQVHUWHGLWLQVLGHDQHQYHORSZKLFK              FLUFXPVWDQFHVZLWQHVVHGE\WKHLQYHVWLJDWRUV3RVVHVVLQJD
WKH\ GHSRVLWHG XQGHU D SDUNHG DXWRPRELOH FRQILUPLQJ WKH           YDOLGUDWLRQDOHIRUWKHYHKLFXODUVWRSWKHRIILFHUVZHUHWKHQ
SDVWSUR[LPLW\RIWKHELOOVWRDFRQWUROOHGVXEVWDQFH                  SHUPLWWHG WR RUGHU WKH RFFXSDQWV WR H[LW WKRVH YHKLFOHV
                                                                          0DU\ODQGY:LOVRQ86
  $VXEVHTXHQWZDUUDQWVHDUFKRI$SDUWPHQW'DYLGVRQ¶V
UHVLGHQFH SURGXFHG  NLORJUDPV RI FRFDLQH SRZGHU                 7KH RYHUDOO FLUFXPVWDQFHV EROVWHUHG E\ WKH LPPHGLDWH
FRQWDLQHGLQWZRSDFNDJHVKLGGHQEHQHDWKFORWKLQJLQVLGHD                GLVFRYHU\ RI D ILUHDUP LQ .H\¶V SRVVHVVLRQ MXVWLILHG
ODXQGU\ EDVNHW SOXV DQ DGGLWLRQDO  JUDPV RI FRFDLQH         TXHVWLRQLQJ RI WKH VXVSHFWV LQFOXGLQJ +HUQDQGH] DERXW
SRZGHU IURP LQVLGH D EULHIFDVH VHFUHWHG ZLWKLQ D EHGURRP          DFWLYLWLHVZKLFKWDNHQWRJHWKHUVWURQJO\LQGLFDWHGQDUFRWLFV
FORVHW                                                                 GHDOLQJ  7KH IDOVH DQG HYDVLYH UHVSRQVHV JLYHQ E\ WKH
                                                                          GHWDLQHHV VXSSOLHG DGGLWLRQDO MXVWLILFDWLRQ IRU IXUWKHU
   Further investigation disclosed that Hernandez and Saucedo             TXHVWLRQLQJ6HH8QLWHG6WDWHVY+LOO)G
had supplied cocaine to Davidson on at least four other                   WK &LU  FHUW GHQLHG  6 &W  
occasions and that Key distributed the cocaine for Davidson               +HUQDQGH]¶V)RXUWK$PHQGPHQWULJKWVDVH[SOLFDWHGLQ7HUU\
once the drug arrived in Memphis. The first of these                      DQG LWV SURJHQ\ ZHUH QRW LPSLQJHG E\ WKH IDXOWHG VWRS
transactions occurred during January of 1998, when Davidson               TXHVWLRQLQJ DQGRU FRQVHQVXDO UHPRYDO RI FDVK IURP  KLV
agreed to purchase one kilogram of cocaine at the cost of                 FORWKLQJ
$22,000, apparently on consignment. Approximately two
weeks later, Hernandez returned to Memphis, in connection                    ,Q WKH DOWHUQDWLYH +HUQDQGH] KDV SURWHVWHG IRU WKH ILUVW
with the second known transaction. Davidson at that time                  WLPH RQ DSSHDO WKDW WKH DXWKRULWLHV LQLWLDOO\ WDUJHWHG KLP
paid for the first kilogram of cocaine, and Hernandez gave                VROHO\ E\ UHDVRQ RI KLV +LVSDQLF KHULWDJH LQ DIIURQW WR KLV
Davidson two more kilograms. The third known transaction                  )RXUWHHQWK $PHQGPHQW HTXDO SURWHFWLRQ JXDUDQWHHV  6HH
occurred on March 8, 1998, when Davidson and Key traveled                 8QLWHG 6WDWHV Y $YHU\  )G  WK &LU 
to Houston with $40,000. They met with Hernandez and                      +RZHYHU+HUQDQGH]KDVIDLOHGWRSURYHE\UHTXLVLWHGLUHFW
returned to Memphis with three kilograms of cocaine.                      FLUFXPVWDQWLDORUVWDWLVWLFDOHYLGHQFHWKDWKHZDVDWDUJHWRI
                                                                          UDFLDO SURILOLQJ  ,G DW   ,QVWHDG +HUQDQGH] KDV
                                                                          RIIHUHGRQO\VSHFXODWLRQWKDWWKHODZPHQZHUHLQVSLUHGE\KLV
                                                                          HWKQLFLW\ WR LQDXJXUDWH DQ LQYHVWLJDWLRQ RI KLV WUDYHOV
    
     ,Q UHVSRQVH WR +RLQJ¶V TXHU\ UHJDUGLQJ WKH DPRXQW RI FDVK WHQGHUHG   0RUHRYHUEHFDXVH+HUQDQGH]QHJOHFWHGWRIUDPHKLVHTXDO
E\ 'DYLGVRQ +HUQDQGH] UHSOLHG ³DERXW D EXQGOH´ +RLQJ UHFRJQL]HG WKH    SURWHFWLRQWKHRU\ZLWKLQKLVHYLGHQFHVXSSUHVVLRQPRWLRQLQ
WHUP ³EXQGOH´ DV VWDQGDUG QDUFRWLFV WUDGH MDUJRQ
    8QLWHG6WDWHVY                 1RV         1RV                         8QLWHG6WDWHVY         
      6DXFHGRHWDO                                                                                                 6DXFHGRHWDO

8QLWHG6WDWHVY&RUWH]867KHWZR          Finally, in the fourth known transaction, Hernandez and
SDUW 7HUU\ ³REMHFWLYH UHDVRQDEOHQHVV´ SDUDGLJP LQTXLUHV          Saucedo delivered two kilograms of cocaine to Davidson and
ZKHWKHUWKHRIILFHU
VDFWLRQZDVMXVWLILHGDWLWVLQFHSWLRQDQG     Key in Memphis, Tennessee, between March 12 and 14,
ZKHWKHU LW ZDV UHDVRQDEO\ UHODWHG LQ VFRSH WR WKH             1998. 
FLUFXPVWDQFHVWKDWMXVWLILHGWKHLQWHUIHUHQFHLQWKHILUVWSODFH
7HUU\86DW                                                  2Q $SULO   D JUDQG MXU\ FKDUJHG WKH IRXU
                                                                      FRQIHGHUDWHVZLWKSRVVHVVLRQRIDQGFRQVSLULQJWRSRVVHVV
  +HUQDQGH]KDVSRVLWHGWKDWWKHFRQILGHQWLDOLQIRUPDQW¶VWLS        FRFDLQHZLWKLQWHQWWRGLVWULEXWHDQGFRQVSLULQJWRGLVWULEXWH
HYHQLIUHOLDEOHGLGQRWZDUUDQWWKHLQLWLDWLRQRIDQDUFRWLFV       FRFDLQH DOO LQ YLRODWLRQ RI   86&  D DQG 
LQYHVWLJDWLRQ EHFDXVH QRWKLQJ UHODWHG E\ WKH FRQILGHQWLDO      86&FRXQWRQHDQGDLGLQJDQGDEHWWLQJHDFKRWKHU
LQIRUPDQW GLUHFWO\ LQGLFDWHG FULPLQDO DFWLYLW\  5DWKHU WKH   LQ WKH SRVVHVVLRQ RI FRFDLQH ZLWK LQWHQW WR GLVWULEXWH LQ
FRQILGHQWLDO LQIRUPDQW PHUHO\ WROG 2IILFHU +RLQJ WKDW           RIIHQVHWR86&DDQG86&FRXQW
+HUQDQGH]ZRXOGEHIO\LQJIURP+RXVWRQWR0HPSKLVDQG                 WZR$GGLWLRQDOO\WKHLQGLFWPHQWFKDUJHG'DYLGVRQDQG
UHWXUQLQJWR+RXVWRQWKHQH[WGD\+HUQDQGH]KDVPDLQWDLQHG          .H\ ZLWK WKH NQRZLQJ DQG LQWHQWLRQDO FDUULDJH RU XVH RI D
WKDWDRQHGD\YLVLWIURPDGUXJVRXUFHFLW\WRDPHWURSROLV          ILUHDUPGXULQJDQGLQUHODWLRQWRDGUXJWUDIILFNLQJFULPHDQG
FRQIURQWLQJ D QDUFRWLFV SUREOHP GRHV QRW VWDQGLQJ DORQH      DLGLQJDQGDEHWWLQJHDFKRWKHULQWKDWRIIHQVHLQDIIURQWWR
VXSSRUWDQREMHFWLYHUHDVRQDEOHVXVSLFLRQWKDWWKHWUDYHOHULV        86&FDQG86&
DGUXJPXOH
                                                                        2Q -XQH   +HUQDQGH] PRYHG WR VXSSUHVV DOO
  $OWKRXJK D PHUH ³KXQFK´ WULJJHUHG E\ WKH FRQILGHQWLDO        HYLGHQFHDJDLQVWKLPFKDUJLQJWKDWLWUHVXOWHGIURPDVHDUFK
LQIRUPDQW¶V LQWHOOLJHQFH ZRXOG QRW VXIILFH WR MXVWLI\ DQ       WKDW YLRODWHG KLV )RXUWK $PHQGPHQW ULJKWV  )ROORZLQJ DQ
LQYHVWLJDWRU\GHWHQWLRQRIWKHVXEMHFWVLPSO\EHFDXVHKHILWD        HYLGHQWLDU\KHDULQJDPDJLVWUDWHMXGJHLVVXHGD5HSRUWDQG
GUXJFRXULHUSURILOHVHH8QLWHG6WDWHVY7ROEHUW)G          5HFRPPHQGDWLRQ³5	5´DGYLVLQJGHQLDORIWKHSHWLWLRQ
WK&LUWKH)RXUWK$PHQGPHQWGLGQRW              +HUQDQGH] REMHFWHG WR WKH 5 	 5  7KH GLVWULFW FRXUW RQ
SUHFOXGH2IILFHU+RLQJDQGKLVFROOHDJXHVIURPGLVFUHWHO\           $XJXVW   RYHUUXOHG +HUQDQGH]¶V REMHFWLRQV DQG
LQYHVWLJDWLQJWKDW³KXQFK´E\ PHDQVVKRUWRID7HUU\VWRS           DGRSWHGWKH5	5
7KH DJHQWV QRQLQWUXVLYHO\ VXUYHLOOHG +HUQDQGH] DQG KLV
FRKRUWV IURP D GLVWDQFH DQG ODZIXOO\ JDWKHUHG DGGLWLRQDO        2Q6HSWHPEHU'DYLGVRQH[HFXWHGDZULWWHQ)HG
LQIRUPDWLRQIURPRXWVLGHSXEOLFDQGSULYDWHVRXUFHV8QWLO           5&ULP3SOHDDJUHHPHQWZKHUHE\KHSOHDGHGJXLOW\WR
WKHSROLFHPHQVWRSSHG+HUQDQGH]¶VDXWRPRELOHWKH\KDGQRW            FRXQWV RQH DQG WZR RI WKH LQGLFWPHQW  2Q 6HSWHPEHU 
LQYDGHG KLV SURWHFWHG ULJKWV RI SK\VLFDO LQWHJULW\ SURSHUW\   .H\DOVRSOHDGHGJXLOW\WRWKHILUVWDQGVHFRQGFKDUJHG
VHFXULW\DQGRUIUHHGRPRIPRYHPHQW6HH8QLWHG6WDWHVY           RIIHQVHV/DWHUWKHVDPHGD\6DXFHGRDQG+HUQDQGH]HDFK
$YHU\)GWK&LULQVWUXFWLQJWKDW         SOHDGHGJXLOW\WRFRXQWRQHRIWKHLQGLFWPHQWSXUVXDQWWRRUDO
DVXVSHFWKDVQR)RXUWK$PHQGPHQWSURWHFWLRQVGXULQJDQ\              SOHDDJUHHPHQWV+HUQDQGH]FRQGLWLRQHGKLVSOHDRIJXLOW\
SUHFRQWDFWVWDJHRIDFULPLQDOLQYHVWLJDWLRQEHFDXVHKHKDG         XSRQWKHRXWFRPHRIDQDSSHDORIWKHWULDOFRXUW¶VGHQLDORIKLV
\HWQRWEHHQVHL]HGRUVHDUFKHG
  7KHVDOLHQW7HUU\LVVXHVSUHVHQWHGKHUHLQDUHZKHWKHUWKH               
                                                                            3UHYLRXVO\ RQ $SULO   WKH IRXU GHIHQGDQWV KDG EHHQ FKDUJHG
RIILFHUV DW WKH WLPH WKDW WKH\ VWRSSHG +HUQDQGH]¶V            ZLWK FRFDLQH GLVWULEXWLRQ RIIHQVHV YLD D FULPLQDO FRPSODLQW ILOHG E\ $JHQW
                                                                      7DUZDWHU
       8QLWHG6WDWHVY                   1RV             1RV                          8QLWHG6WDWHVY       
        6DXFHGRHWDO                                                                                                        6DXFHGRHWDO

VXSSUHVVLRQSHWLWLRQ2Q)HEUXDU\WKHWULDOMXGJH                  FRQGXFW D EULHI LQYHVWLJDWRU\ VWRS ZKHQ WKH RIILFHU KDV D
VHQWHQFHG +HUQDQGH] WR WKH FXVWRG\ RI WKH 8QLWHG 6WDWHV               UHDVRQDEOH DUWLFXODEOH VXVSLFLRQ WKDW FULPLQDO DFWLYLW\ LV
%XUHDXRI3ULVRQVIRUPRQWKVWREHIROORZHGE\IRXU                     DIRRW´  ,OOLQRLV Y :DUGORZ  6 &W   
\HDUVRIVXSHUYLVHGUHOHDVH2Q0DUFK+HUQDQGH]                     FLWLQJ7HUU\86DW7KH&RXUWKDVH[SODLQHG
QRWLFHGDWLPHO\DSSHDO
                                                                                :KLOH ³UHDVRQDEOH VXVSLFLRQ´    LV D OHVV GHPDQGLQJ
   On February 25, 1999, the district court presided over a                     VWDQGDUGWKDQSUREDEOHFDXVHDQGUHTXLUHVDVKRZLQJ
sentencing hearing for Key. The Presentence Investigation                       FRQVLGHUDEO\OHVVWKDQSUHSRQGHUDQFHRIWKHHYLGHQFHWKH
Report concerning Key contained a base offense level of 32                      )RXUWK$PHQGPHQWUHTXLUHVDWOHDVWDPLQLPDOOHYHORI
pursuant to USCG § 2D1.1, together with a two-level                             REMHFWLYHMXVWLILFDWLRQIRUPDNLQJWKHVWRS8QLWHG6WDWHV
enhancement for the presence of a firearm, producing an                         Y6RNRORZ867KHRIILFHUPXVWEH
adjusted offense level of 34. Key received a two-level                          DEOH WR DUWLFXODWH PRUH WKDQ DQ ³LQFKRDWH DQG
reduction for acceptance of responsibility, leaving a total                     XQSDUWLFXODUL]HG  VXVSLFLRQ RU µKXQFK¶´ RI FULPLQDO
offense level of 32. During the sentencing hearing, because                     DFWLYLW\
the defendant had no criminal history, the government agreed
to the application of the "safety valve" provision of U.S.S.G.                ,GDWTXRWLQJ7HUU\86DW
§ 2D1.1(b)(6), resulting in 30 points and a guideline range of
97 to 121 months.                                                            7KH ³WRXFKVWRQH RI WKH )RXUWK $PHQGPHQW LV
                                                                              UHDVRQDEOHQHVV´2KLRY5RELQHWWH86
  The court also addressed three asserted bases for downward                  TXRWLQJ)ORULGDY-LPHQR867KH
departure: that pursuant to U.S.S.G. § 1A, note 4(d), his                     ³UHDVRQDEOHQHVV´GHWHUPLQDWLRQKLQJHVXSRQREMHFWLYHIDFWRUV
behavior constituted "aberrant behavior"; that he "triggered"                 QRWWKHDFWXDOVXEMHFWLYHPRWLYDWLRQRIWKHRIILFHUVLQYROYHG
the other defendants to change their pleas when he changed                    %RQGY8QLWHG6WDWHV6&W	Q
his plea to guilty, thereby creating a mitigating circumstance                :KUHQ Y 8QLWHG 6WDWHV  86     7KH
not adequately considered by the sentencing commission,                       ³UHDVRQDEOHQHVV´ RI DQ ³DUWLFXODEOH VXVSLFLRQ´ LV DVVHVVHG
pursuant to U.S.S.G. § 5K2.0; and that a physical disability,                 ZLWKUHIHUHQFHWRWKHWRWDOLW\RIWKHUHOHYDQWFLUFXPVWDQFHV
in that he had only one kidney, half of which had been
removed after a bullet injury, made him subject to abuse in a                     
                                                                                     ³µ3UREDEOH FDXVH¶ GHQRWHV µIDFWV DQG FLUFXPVWDQFHV ZLWKLQ WKH
                                                                              RIILFHU¶V NQRZOHGJH WKDW DUH VXIILFLHQW WR ZDUUDQW D SUXGHQW SHUVRQ RU RQH
                                                                              RI UHDVRQDEOH FDXWLRQ LQ EHOLHYLQJ LQ WKH FLUFXPVWDQFHV VKRZQ WKDW WKH
    
     +HUQDQGH]¶V RIIHQVH OHYHO  FRXSOHG ZLWK KLV FULPLQDO KLVWRU\        VXVSHFW KDV FRPPLWWHG LV FRPPLWWLQJ RU LV DERXW WR FRPPLW DQ RIIHQVH¶´
FDWHJRU\ ,,, \LHOGHG D JXLGHOLQHV LPSULVRQPHQW UDQJH RI  WR          3DLQWHU   Y 5REHUWVRQ     )G   WK &LU  FLWDWLRQV
PRQWKV 866* &KDS  3W $                                              RPLWWHG

                                                                                 
     ,Q RUGHU IRU WKH WULDO FRXUW WR JUDQW .H\ WKH GRZQZDUG GHSDUWXUH RI             ³7KH KLVWRULFDO IDFWV DQG FLUFXPVWDQFHV SHUWLQHQW WR WKH µUHDVRQDEOH
866*  'E LW UXOHG WKDW WKH ILUHDUP IRU ZKLFK .H\ ZDV          VXVSLFLRQ¶ LQTXLU\ SRVH SXUH IDFWXDO LVVXHV ZKHUHDV WKH XOWLPDWH
DVVHVVHG D WZROHYHO HQKDQFHPHQW XQGHU 866*  'E ZDV QRW        µUHDVRQDEOH VXVSLFLRQ¶ TXHU\ FRQVWLWXWHV D PL[HG LVVXH RI ODZ DQG IDFW´
SUHVHQW DW WKH FULPLQDO WUDQVDFWLRQ IRU SXUSRVHV RI 866*  'E   3DLQWHU Y 5REHUWVRQ  )G   WK &LU  FLWDWLRQV
7KH JRYHUQPHQW GLG QRW REMHFW WR RU DSSHDO WKLV WZROHYHO UHGXFWLRQ XQGHU     RPLWWHG 0L[HG ODZ DQG IDFW FRQFOXVLRQV DUH VFUXWLQL]HG GH QRYR 3DXO
866*  'E                                                       5HYHUH /LIH ,QV &R Y %URFN  )G   WK &LU 
    8QLWHG6WDWHVY                         1RV       1RV                          8QLWHG6WDWHVY         
      6DXFHGRHWDO                                                                                                        6DXFHGRHWDO

GLVWDQFH FRXULHU 6DXFHGR NQRZLQJO\ FRQWULEXWHG D YLWDO               prison environment, which he also asserted as a basis for a
VHUYLFH WR WKH GLVWULEXWLRQ FDUWHO ZLWK UHVSHFW WR WKH IRXU        downward departure under U.S.S.G. § 5K2.0.
NLORJUDPVRIFRFDLQHZKLFKKHWUDQVSRUWHG%HFDXVH6DXFHGR
IDLOHGWRFDUU\KLVEXUGHQRISURYLQJWKHDOOHJHGPLWLJDWLQJ                  :KLOHWKHFRXUWUXOHGWKDWQRQHRI.H\¶VDVVHUWHGEDVHVIRU
IDFWRUE\DSUHSRQGHUDQFHRIWKHHYLGHQFH8QLWHG6WDWHVY                DGRZQZDUGGHSDUWXUH³VWDQGLQJDORQH´ZHUHVXIILFLHQWWR
/OR\G  )G   WK &LU  QR FOHDU HUURU         PHULWVHQWHQFLQJOHQLHQF\LWGHFLGHGRYHUWKHJRYHUQPHQW¶V
WDLQWHG WKRVH ILQGLQJV  6HH 8QLWHG 6WDWHV Y :LOOLDPV         REMHFWLRQWKDWWKHFROOHFWLYHFRQGLWLRQVSURYLGHGDEDVLVIRU
)GWK&LU0DQLIHVWO\6DXFHGRZDVQRW                 GHSDUWLQJIURPWKH*XLGHOLQHVThe district court thereupon
D³PLQLPDO´RUD³PLQRU´SDUWLFLSDQWLQWKHWUDIILFNLQJRIWKH              departed downward from the minimum guideline range of 97
IRXU NLORJUDPV RI FRFDLQH IRU ZKLFK KH ZDV VHQWHQFHG               months to impose a sentence of 84 months, followed by a
8QLWHG6WDWHVY5RSHU)GWK&LUFHUW              four-year period of supervised release2Q0DUFK
GHQLHG868QLWHG6WDWHVY1HDO)G                WKHJRYHUQPHQWILOHGLWVWLPHO\DSSHDO
 7DEOH  :/  DW  WK &LU  SHU
FXULDPFHUWGHQLHG6&W                                 2Q2FWREHU6DXFHGRREMHFWHGLQZULWLQJWRWKH
                                                                            ³UHOHYDQW FRQGXFW´ FRFDLQH TXDQWLILFDWLRQ FRQWDLQHG LQ KLV
   1H[W+HUQDQGH]KDVDWWDFNHGWKHGLVWULFWFRXUW¶VGHQLDORI              3UHVHQWHQFH ,QYHVWLJDWLRQ 5HSRUW ³365´ DV ZHOO DV KLV
KLVPRWLRQWRVXSSUHVVHYLGHQFH+HDUJXHGEHORZZLWKRXW                  SUREDWLRQ RIILFHU¶V IDLOXUH WR UHFRPPHQG D ³PLQLPDO
VXFFHVV WKDW ODZ HQIRUFHPHQW SHUVRQQHO VWRSSHG                       SDUWLFLSDQW´VHQWHQFLQJUHGXFWLRQ'XULQJKLV)HEUXDU\
LQYHVWLJDWHGDQGLQWHUURJDWHGKLPRXWVLGHWKHERXQGDULHVRI                VHQWHQFLQJKHDULQJ6DXFHGRDEDQGRQHGKLVFKDOOHQJHWR
WKH)RXUWK$PHQGPHQWWKXVWKHIUXLWVRIWKDWLQWHUDFWLRQ                WKH 365¶V ³UHOHYDQW FRQGXFW´ UHFRPPHQGDWLRQ EXW
LQFOXGLQJ WKH GUXJ PRQH\ FRQVHQVXDOO\ UHPRYHG IURP KLV               FRQWLQXHG WR SUHVV KLV ³PLQLPDO SDUWLFLSDQW´ PLWLJDWLRQ
WURXVHUVZHUHLQDGPLVVLEOHDJDLQVWKLP6HH:RQJ6XQ Y                  UHTXHVW  6DXFHGR KDG FRQIHVVHG WR KDYLQJ FRPSOHWHG WZR
8QLWHG6WDWHV86
  ,Q7HUU\Y2KLR86WKH&RXUWUXOHGWKDW                     
                                                                                  'XULQJ WKH )HEUXDU\   VHQWHQFLQJ SURFHHGLQJV 6DXFHGR¶V
³DQ RIILFHU PD\ FRQVLVWHQW ZLWK WKH )RXUWK $PHQGPHQW               DWWRUQH\ UHTXHVWHG D UHFHVV WR GLVFXVV WKH ³UHOHYDQW FRQGXFW´REMHFWLRQ
                                                                            ZLWK KLV FOLHQW LQGLFDWLQJ WKDW WKH\ PD\ ³EH VWULNLQJ RXU REMHFWLRQ WR WKH
                                                                            UHOHYDQW FRQGXFW LVVXH´ )ROORZLQJ WKDW UHFHVV WKH IROORZLQJ FROORTX\
                                                                            WUDQVSLUHG
UROH FRXOG QRW EH GHVFULEHG DV PLQLPDO 866*  % FRPPHQW
Q                                                                               7+( &2857 $OO ULJKW 7KH UHOHYDQW FRQGXFW REMHFWLRQV
                                                                                DV WR DOO SDUWLHV KDYH EHHQ >UHVROYHG@"
    ³7KH 6HQWHQFLQJ &RPPLVVLRQ¶V 1RWHV DQG &RPPHQWDU\ WR WKH
JXLGHOLQHV LV DXWKRULWDWLYH DQG ELQGLQJ XSRQ WKH FRXUWV XQOHVV VXFK DUH              05 3$5.(5 >$86$@ 7KDW¶V P\ XQGHUVWDQGLQJ DV WR
LQFRQVLVWHQW ZLWK WKH &RQVWLWXWLRQ D IHGHUDO VWDWXWH RU WKH JXLGHOLQHV        ERWK 0U 6DXFHGR DQG 0U .H\ WKH UHOHYDQW FRQGXFW SRUWLRQV LQ
WKHPVHOYHV´ 8QLWHG 6WDWHV Y /DQGHUV  )G   Q WK &LU           WKH 3UHVHQWHQFH 5HSRUW>V@ KDYH EHHQ DJUHHG WR
 FLWLQJ   6WLQVRQ Y 8QLWHG 6WDWHV    86   

                                                                                  7+( &2857         2ND\ 7KHQ OHW¶V SURFHHG ZLWK WKH
       7KH )RXUWK $PHQGPHQW UHFLWHV LQ UHOHYDQW SDUW WKDW ³>W@KH ULJKW        VHQWHQFLQJ $QG , ZLOO VWDUW ZLWK 0U -DYLHU 6DXFHGR
RI WKH SHRSOH WR EH VHFXUH LQ WKHLU SHUVRQV    DQG HIIHFWV DJDLQVW
XQUHDVRQDEOH VHDUFKHV DQG VHL]XUHV VKDOO QRW EH YLRODWHG>@´ 86 &RQVW        $W QR SRLQW WKHUHDIWHU GLG 6DXFHGR¶V ODZ\HU UHQHZ DQ\ REMHFWLRQ WR
DPHQG ,9                                                                  KLV 365¶V ³UHOHYDQW FRQGXFW´ FDOFXODWLRQ
       8QLWHG6WDWHVY                   1RV             1RV                                         8QLWHG6WDWHVY             
         6DXFHGRHWDO                                                                                                                       6DXFHGRHWDO

FRFDLQHGHOLYHULHVWR0HPSKLVIRU+HUQDQGH]RQHLQ0DUFK                      IRUHYHUIRUHFORVHGDQGFDQQRWEHUHVXUUHFWHGRQWKLVDSSHDO
DQGRWKHULQ$SULOZKLFKWRWDOHGIRXUNLORJUDPV7KH                  8QLWHG6WDWHVY2ODQR86
365FKDUJHG6DXFHGRRQO\ZLWKWKRVHIRXUNLORJUDPV$IWHU
WKH ORZHU FRXUW UHMHFWHG 6DXFHGR¶V ³PLQLPDO SDUWLFLSDQW´                   $GGLWLRQDOO\6DXFHGRKDVXUJHGWKDWWKHGLVWULFWFRXUWLQ
PRWLRQLWFRQGHPQHGKLPWRPRQWKVLQIHGHUDOSULVRQWR                   UHMHFWLQJKLVPRWLRQIRUDIRXUSRLQW³PLQLPDOSDUWLFLSDQW´
EHIROORZHGE\WKUHH\HDUVRIVXSHUYLVHGUHOHDVH2Q0DUFK                    UHGXFWLRQWRKLVRIIHQVHOHYHOFOHDUO\HUUHGE\ILQGLQJWKDWKLV
6DXFHGRLQLWLDWHGDVHDVRQDEOHDSSHDO                              UROH LQ WKH LPSOLFDWHG FULPLQDO DFWLYLW\ ZDV PRUH WKDQ
                                                                               PLQLPDO7KHGLVWULFWFRXUWSURQRXQFHGWKDWDVDSDLGORQJ
  &RQVLGHULQJWKHDVVLJQPHQWVRIHUURUDVVHUWHGE\6DXFHGR
WKLVFRXUWILQGVWKDWKHNQRZLQJO\ZDLYHGKLVFKDUJHGHUURU
WKDWWKHWULDOFRXUWKDGDWWULEXWHGDQXQVXEVWDQWLDWHGDPRXQW
RIFRFDLQHWRKLVDFWLYLW\&RQVHTXHQWO\WKDWFKDOOHQJHLV                 FRXULHU IRU +HUQDQGH] ZKLFK LV PRUH WKDQ RQH DQG KHQFH ³PXOWLSOH´

                                                                               DQ\ UDWH QHLWKHU RI WKRVH UHPDUNV HYLQFHG DQ\ HUURU LQ VHQWHQFLQJ EHFDXVH
                                                                                                                                                                            $W




                                                                               WKH WULDO FRXUW DGRSWHG WKH 365¶V UHFRPPHQGDWLRQ WR FKDUJH KLP RQO\ ZLWK

                                                                               WKH IRXU NLORJUDPV ZKLFK KH KDG SHUVRQDOO\ GHOLYHUHG                      $FFRUGLQJO\ QR

                                                                                                          DQ\
      6DXFHGR WHVWLILHG WKDW +HUQDQGH] KDG DJUHH WR SD\  IRU HDFK
                                                                               ³SODLQ      HUURU´   RU          HUURU   ZKLFK   FRXOG      KDYH   SUHMXGLFHG      6DXFHGR



NLORJUDP RI FRFDLQH ZKLFK 6DXFHGR WUDQVSRUWHG WR 0HPSKLV DOWKRXJK
                                                                               VXSSRUWHG WKRVH XQUHVHUYHG REMHFWLRQV DQG WKXV WKH\ DUH QRQFRJQL]DEOH

                                                                                                                              8QLWHG 6WDWHV Y 2ODQR
6DXFHGR GLG QRW NQRZ WKH DFWXDO ZHLJKW RI WKH FRFDLQH SDFNDJHV ZKLFK KH
                                                                               RQ UHYLHZ      )HG 5 &ULP 3 E                                        86 

                                                                                     8QLWHG         6WDWHV Y .RHEHUOHLQ
GHOLYHUHG +HUQDQGH] SDLG 6DXFHGR  IRU KLV 0DUFK  VKLSPHQW
                                                                                                                                         )G          WK   &LU

                                                                                          FHUW GHQLHG
$OWKRXJK 6DXFHGR KDG QRW UHFHLYHG SD\PHQW IRU KLV $SULO  GHOLYHU\
                                                                                                       86  



WKH FRFDLQH VHL]HG IURP 'DYLGVRQ¶V DSDUWPHQW IROORZLQJ WKH $SULO               
DUUHVWV ZKLFK ZDV FRQWDLQHG LQ WZR LQWDFW EXQGOHV KLGGHQ WRJHWKHU LQ D                 7KH 6HQWHQFLQJ *XLGHOLQHV SRVLW


ODXQGU\ EDVNHW ZHLJKHG LQ H[FHVV RI WZR NLORJUDPV
                                                                                     %DVHG     RQ    WKH   GHIHQGDQW
V     UROH   LQ   WKH   RIIHQVH   GHFUHDVH     WKH

                                                                                    RIIHQVH OHYHO DV IROORZV
     6DXFHGR¶V RIIHQVH OHYHO  PDWFKHG ZLWK KLV FULPLQDO KLVWRU\
FDWHJRU\ , SURGXFHG D JXLGHOLQHV LQFDUFHUDWLRQ UDQJH RI  WR                   D    ,I WKH GHIHQGDQW ZDV D PLQLPDO SDUWLFLSDQW LQ DQ\ FULPLQDO
PRQWKV 866* &KDS  3W $                                                     DFWLYLW\ GHFUHDVH E\         OHYHOV
     
       ³7KH JRYHUQPHQW EHDUV WKH EXUGHQ RI SURYLQJ WKH TXDQWLW\ RI GUXJV             E ,I WKH GHIHQGDQW ZDV D PLQRU SDUWLFLSDQW LQ DQ\ FULPLQDO
FKDUJHDEOH WR D GHIHQGDQW IRU VHQWHQFLQJ SXUSRVHV E\ D SUHSRQGHUDQFH RI              DFWLYLW\ GHFUHDVH E\  OHYHOV
WKH HYLGHQFH /LNH RWKHU IDFWXDO ILQGLQJV WKH VHQWHQFLQJ FRXUW¶V GUXJ
TXDQWLW\ GHWHUPLQDWLRQ LV UHYLHZDEOH RQO\ IRU FOHDU HUURU´ 8QLWHG 6WDWHV            ,Q FDVHV IDOOLQJ EHWZHHQ D DQG E GHFUHDVH E\                   OHYHOV
Y *HVVD  )G   WK &LU  FLWDWLRQV RPLWWHG &OHDU
HUURU H[LVWV ZKHQ DOWKRXJK WKHUH LV HYLGHQFH WR VXSSRUW >WKH ILQGLQJ@ WKH   866*  % EROGIDFH LQ RULJLQDO
UHYLHZLQJ FRXUW RQ WKH HQWLUH HYLGHQFH LV OHIW ZLWK WKH GHILQLWH DQG ILUP
FRQYLFWLRQ WKDW D PLVWDNH KDV EHHQ FRPPLWWHG 8QLWHG 6WDWHV Y 8QLWHG              7KH RIILFLDO FRPPHQWDU\ WR 866*  % VWLSXODWHV WKDW WKH
6WDWHV *\SVXP &R  86                                      UHGXFWLRQ IRU ³PLQLPDO´ SDUWLFLSDQWV ³LV LQWHQGHG WR FRYHU GHIHQGDQWV ZKR
                                                                               DUH SODLQO\ DPRQJ WKH OHDVW FXOSDEOH RI WKRVH LQYROYHG LQ WKH FRQGXFW RI
     2Q UHYLHZ 6DXFHGR KDV IDXOWHG WKH VHQWHQFLQJ MXGJH¶V REVHUYDWLRQ        D JURXS 8QGHU WKLV SURYLVLRQ WKH GHIHQGDQW
V ODFN RI NQRZOHGJH RU
RQ WKH UHFRUG WKDW 6DXFHGR SUREDEO\ ZRXOG KDYH FRQVXPPDWHG DGGLWLRQDO         XQGHUVWDQGLQJ RI WKH VFRSH DQG VWUXFWXUH RI WKH HQWHUSULVH DQG RI WKH
IXWXUH FRFDLQH GHOLYHULHV LI KH KDG QRW EHHQ DUUHVWHG LQ $SULO            DFWLYLWLHV RI RWKHUV LV LQGLFDWLYH RI D UROH DV PLQLPDO SDUWLFLSDQW
$GGLWLRQDOO\ 6DXFHGR KDV FODLPHG WKDW WKH GLVWULFW FRXUW IDFWXDOO\ HUUHG      866*  % FRPPHQW Q 7KH FRPPHQWDU\ IXUWKHU SRVWXODWHG
E\ VWDWLQJ WKDW KH KDG PDGH ³PXOWLSOH´ GHOLYHULHV +RZHYHU 6DXFHGR            WKDW >I@RU SXUSRVHV RI %E D PLQRU SDUWLFLSDQW PHDQV DQ\
DGPLWWHG WKDW KH KDG PDGH WZR WULSV IURP 7H[DV WR 0HPSKLV DV D QDUFRWLFV       SDUWLFLSDQW ZKR LV OHVV FXOSDEOH WKDQ PRVW RWKHU SDUWLFLSDQWV EXW ZKRVH